DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Farzad Amini on 4/8/2021.

The application has been amended as follows: 


Claim 1:	A surgical robotic system, comprising: a robotic arm having a plurality of actuators; a tool drive coupled to a distal end of the robotic arm, the tool drive comprising a docking interface to receive a trocar; one or more sensors operable to sense a magnetic field generated by the trocar wherein the one or more sensors are coupled to the docking interface of the tool drive and the magnetic field is generated by a plurality of magnets embedded in the trocar; and one or more processors configured to: determine a position and an orientation of the trocar based on the sensed magnetic field, and drive the plurality of actuators to orient the docking interface to the determined orientation of the trocar, and guide the robotic arm toward the determined position of the trocar.

Claim 3:	The surgical robotic system of claim 1, wherein the one or more processors are configured to guide the robotic arm by automatically controlling the plurality of actuators to assist a user who is manually guiding the robotic arm toward the determined position of the trocar.

Claim 4:	The surgical robotic system of claim 1, wherein when the robotic arm is manually guided by a user toward the determined position of the trocar, the one or more processors are configured to control the plurality of actuators so as to resist the user's manual guidance of the robotic arm when the user's manual guidance is directing the robotic arm away from the determined position of the trocar.

Claim 9:	The surgical robotic system of claim 8, further comprising a switch mounted on the docking interface that, when actuated, signals the one or more processors to determine the position and orientation of the trocar based on the sensed magnetic field and guide the robotic arm to dock with the trocar.



Claim 19:	The surgical robotic system of claim 18, wherein guiding the docking interface comprises automatically re-orienting the docking interface by the plurality of actuators in the robotic arm controlled by the one or more processors.

Claim 22: 	A method performed by a surgical robotic system, the method comprising: determining a position and an orientation of a trocar based on a sensed magnetic field, wherein the magnetic field is generated by a plurality of magnets embedded in the trocar and sensed by one or more sensors that are coupled to a docking interface of a tool drive that is coupled to a robotic arm; driving a plurality of actuators of the robotic arm to orient the docking interface of the tool drive that is coupled to the robotic arm, wherein the docking interface is oriented to the determined orientation of the trocar; and guiding the robotic arm toward the determined position of the trocar.

Claim 23:	The method of claim 22, wherein guiding the robotic arm comprises automatically controlling the plurality of actuators to drive the robotic arm toward the determined position of the trocar.

Claim 24:	The method of claim 22, wherein guiding the robotic arm comprises automatically controlling the plurality of actuators to assist a user who is manually guiding the robotic arm toward the determined position of the trocar.


Reasons for Allowance
Claims 1-13 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1) wherein the one or more sensors are coupled to the docking interface of the tool drive and the magnetic field is generated by a plurality of magnets embedded in the trocar; and one or more processors configured to: determine a position and an orientation of the trocar based on the sensed magnetic field, and drive the plurality of actuators to orient the docking interface to the determined orientation of the trocar, and guide the robotic arm toward the determined position of the trocar or (claim 22) determining a position and an orientation of a trocar based on a sensed magnetic field, wherein the magnetic field is generated by a plurality of magnets embedded in the trocar and sensed by one or more sensors, wherein the docking interface is oriented to the determined orientation of the trocar; and guiding the robotic arm toward the determined position of the trocar.

The closest art found was Dominguez (20090043246) in view of Rafii-Tari (20190183585).

As to claim 1, Dominguez discloses: A surgical robotic system (paragraph 0015 and 0035), comprising: a robotic arm (26); a tool drive (27) coupled to a distal end of the 
Dominguez fails to directly disclose: having a plurality of actuators, one or more sensors operable to sense a magnetic field generated by the trocar wherein the one or more sensors are coupled to the docking interface of the tool drive and the magnetic field is generated by a plurality of magnets embedded in the trocar; and one or more processors configured to: determine a position and an orientation of the trocar based on the sensed magnetic field, and drive the plurality of actuators to orient the docking interface to the determined orientation of the trocar, and guide the robotic arm toward the determined position of the trocar. Examiner notes as disclosed in the reference, this device can be driven robotically. 
In the same field of endeavor, namely surgical devices, Rafii-Tari teaches its well-known to use a robotic device that uses a plurality of actuators, one or more sensors operable to sense a magnetic field (see paragraphs 0051 and 0089).
However, the combination could have been improper because the combined device still does not disclose: wherein the one or more sensors are coupled to the docking interface of the tool drive and the magnetic field is generated by a plurality of magnets embedded in the trocar; and one or more processors configured to: determine a position and an orientation of the trocar based on the sensed magnetic field, and drive the plurality of actuators to orient the docking interface to the determined orientation of the trocar, and guide the robotic arm toward the determined position of the trocar. Modifying the device to have the claimed structure would not have been obvious 
Similarly in claim 22, the combination fails to teach determining a position and an orientation of a trocar based on a sensed magnetic field, wherein the magnetic field is generated by a plurality of magnets embedded in the trocar and sensed by one or more sensors, wherein the docking interface is oriented to the determined orientation of the trocar; and guiding the robotic arm toward the determined position of the trocar. Modifying the device to have the claimed structure would not have been obvious because it would eliminate the prior arts unique method of performing the procedure. In addition, a modifying reference with the missing structure/method could not be found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771